Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment filed on 03/16/2022. Claims 1-16 are pending in the case. This action is Final.

Applicant Response
In Applicant’s response dated 03/16/2022, Applicant argued against all objections and rejections previously set forth in the Office Action dated 12/22/2021.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagara (Pub. No.: US 20150073651 A1 Pub. Date: March 12, 2015) in view of YouTube Video: Title: How to Pair Two Phones via Bluetooth in the Mercedes-Benz C-Class (2019): Published Oct 9, 2019: Link: https://youtu.be/Va5A9qsV6eM. , Hereinafter: Mercedes)

Regarding independent Claim 1, 
	Nagara teaches an infotainment system of a vehicle (see Nagara: Fig.3, [0020], an example of a standard user interface 300 on a vehicle head unit), the infotainment system comprising: 
a touch display configured to display information to and receive touch input from a user of the vehicle ( see Nagara: Fig.3, Fig. 12, [0020], an example of user interface 300 displays a vehicle 302 to indicate that the user interface 300 is the standard user interface for the vehicle)
a controller in communication with the touch display to output and control a single mobile device manager user interface on the touch display (see Nagara: Fig.2A, [0021], “after displaying the vehicle's standard user interface ( i.e. the standard user interface is the device manager user interface), the system determines if it detects a smart device within the vehicle (step 206). If the system detects a smart device, it determines the smart device's platform (step 208, FIG. 2B). For example, the smart device platform could be an iPhone or an Android. The system then determines if the device's platform is a known platform (step 210).”), the single mobile device manager user interface including a (ii) mobile devices that will automatically connect to the infotainment system upon vehicle start-up (see Nagara: Fig.2A, [0020], “The system initially determines if the vehicle has been turned on (step 202). After the vehicle has been turned on, the system displays the vehicle's standard user interface (step 204). FIG. 3 depicts an example of a standard user interface 300 on a vehicle head unit”… Fig.2C, [0023], “If the vehicle is still turned on at step 226, the system determines whether it detects another smart device (step 228). If it detects another smart device, it returns to step 208 in FIG. 2B to determine the smart device platform. Otherwise, it returns to step 222 to determine if another smart device has been selected.”
	As shown above, Nagara teaches an improved system that simulates a smart device user interface on a vehicle head unit (see Abstract). Once the controller (system) determine the available mobile device platform, the system will identify smart device user information and display user interface for the selected smart device on the head unit display as shown in Fig.5, [0024], a user interface 500 consistent with the present invention for an iPhone-based smart device. User interface 500 includes icons for photos 502, stocks 504, a clock 506, Pandora 508, maps 510, contacts 512, a user manual 514, mail 516, a calendar 518, voice memos 520, a radio 522, music 524, a home button 526, phone 528 and settings 530. 
	However, Nagara does not explicitly teach or disclose the single mobile device manager user interface including:
a list user interface element listing mobile devices associated with the infotainment system, including, for each mobile device of the listing of mobile devices, at least a hands-free calling status user interface element, a music streaming status user interface element, and a projection status user interface element 
a preferred mobile device user interface element indicating two or more preferred mobile devices atop the list of mobile devices that will automatically connect to the infotainment system via a short-range wireless communication medium []
a one-touch user interface element that, when selected as a single touch input by a user via the touch display, controls which mobile devices of the listing of mobile devices are the two or more preferred mobile devices.
Mercedes teaches single mobile device manager user interface including:
a list user interface element listing mobile devices associated with the infotainment system, including, for each mobile device of the listing of mobile devices, at least a hands-free calling status user interface element, a music streaming status user interface element, and a projection status user interface element (see Mercedes: Figure 1[00:24-0:30], illustrating a  list user interface element listing mobile devices associated with the infotainment system and the red squares indication the status of hands-free calling status , a music streaming status and a projection status ) 

    PNG
    media_image1.png
    713
    1265
    media_image1.png
    Greyscale

Figure 1: mobile device manager managing Multiple Phones in vehicle infotainment system

a preferred mobile device user interface element indicating two or more preferred mobile devices atop the list of mobile devices that will automatically connect to the infotainment system via a short-range wireless communication medium upon vehicle start-up ( see Mercedes: [00:32-0:33], illustrating a preferred mobile device user interface element that are connected to the infotainment system and that are selected as prefers mobile device by the different color ( yellow) highlighting the business phone and private phone)

    PNG
    media_image2.png
    717
    1275
    media_image2.png
    Greyscale

Figure 2: Mobile device manager indicating the preferred mobile device in vehicle 

    PNG
    media_image3.png
    719
    1277
    media_image3.png
    Greyscale

Figure 3: Mobile device will automatically connect to the infotainment system via a short-range wireless communication medium upon vehicle start-up or when the vehicle is running

a one-touch user interface element that, when selected as a single touch input by a user via the touch display, controls which mobile devices of the listing of mobile devices are the two or more preferred mobile devices (see Mercedes: [00:33-0:37], illustrating a how to controls which mobile devices)

    PNG
    media_image4.png
    720
    1276
    media_image4.png
    Greyscale

Figure 4: Mobile device manager selecting preferred mobile phone functions in vehicle 
	
	Because Nagara and Mercedes are in the same/similar field of endeavor of connecting mobile device to vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system that displays and manages the list of connected preferred mobile device in a vehicle infotainment display system and a one-touch user interface element that, when selected as a single touch input by a user via the touch display, controls which mobile devices of the listing of mobile devices are the two or more preferred mobile devices as taught by  Mercedes. One would have been motivated to make such a combination in order to provide users with an improved, efficient, and safe driving experience by providing accurate and useful information to the driver regarding connected mobile devices. This will promote safe driving habit and will help users avoid using mobile device while driving. 

Regarding Claim 2, 
	Nagara and Mercedes teaches all the limitations of Claim 1. Nagara and Mercedes further teaches the system wherein the single mobile device manager user interface does not require a user of the touch display to browse Page 15 of 21Attorney Ref. No. 710299US2 through sub-menus or alternate user interfaces to controls which mobile devices of the list of mobile devices are the two or more preferred mobile devices (see Mercedes: [00:15-00:37], illustrating mobile device manager user interface interaction to navigate mobile device manager application to select or set preferred phone for preferred functions)


    PNG
    media_image2.png
    717
    1275
    media_image2.png
    Greyscale

Figure 5: Mobile device manager navigation in vehicle infotainment system
	
	Because Nagara and Mercedes are in the same/similar field of endeavor of connecting mobile device to vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the simple mobile device manager interaction to navigate and select preferred mobile device as taught by Mercedes. One would have been motivated to make such a combination in order to provide users with safe driving environment  by providing user friendly user interface to navigate and interact with the vehicle display effectively and in short time.

Regarding Claim 7, 
	Sherman and Tan teaches all the limitations of Claim 1. Sherman and Tan further teaches the system wherein the short-range wireless communication medium is one of Bluetooth and WiFi Direct (see Mercedes: [00:28-00:37], illustrating mobile device manager user interface interaction in using Bluetooth and Wi-Fi direct communication (see Mercedes: [00:10-00:37], illustrating mobile device manager using Bluetooth communication to connect multiple mobile devices.)	
    PNG
    media_image5.png
    698
    1279
    media_image5.png
    Greyscale

Figure 6: Mobile device manager utilizing Bluetooth communication to connect multiple mobile devices 
	Because Nagara and Mercedes are in the same/similar field of endeavor of connecting mobile device to vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system utilizes a Bluetooth communication application to connect multiple mobile devices as taught by Mercedes. One would have been motivated to make such a combination in order to provide users with an improved and efficient and easy controls for fast connection by providing user friendly user interface controls to connect mobile phone to vehicle display.

Regarding Claim 8, 
	Nagara and Mercedes teaches all the limitations of Claim 1. Nagara and Mercedes further teaches the system wherein the infotainment system only comprises two transceivers for communication with two mobile devices via the short-range wireless communication medium (see Mercedes: [00:28-00:37], illustrating mobile device manager user interface interaction in using Bluetooth and Wi-Fi direct communication (see Mercedes: [00:10-00:37], illustrating mobile device manager using Bluetooth communication to connect multiple mobile devices.)
	
    PNG
    media_image6.png
    727
    1284
    media_image6.png
    Greyscale
 
Figure 7: Mobile device manager utilizing Bluetooth communication to connect multiple mobile devices 
	Because Nagara and Mercedes are in the same/similar field of endeavor of connecting mobile device to vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system the infotainment system only comprises two transceivers for communication with two mobile devices via the short-range wireless communication medium as taught by Mercedes. One would have been motivated to make such a combination in order to provide users with an improved and efficient and easy controls for fast connection by providing user friendly user interface controls to connect mobile phone to vehicle display.

Regarding independent Claim 9
	Claim 9 is directed to method claim and incorporate similar/same technical features Claim 1 and is rejected under the same rationale. 

Regarding Claim 10 and 15-16 
	Claims 10 and 15-16 are directed to a method claim and incorporate similar/same technical features Claims 2 and 7-8 respectively and are rejected under the same rationale. 

Claims 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagara  and Mercedes as applied to claims 1-2, 7-10 and 15-20 as shown above and in further view of Lee et al (Pub. No.: US 20190280504 A1, Pub. Date: September 12, 2019.)

Regarding Claim 3, 
	Nagara and Mercedes teaches all the limitations of Claim 1. As shown above in Claim 1, Nagara and Mercedes teach the list user interface element displayed on the vehicle display system with different status indicators (see Figure 1 above, Mercedes: [00:12-00:37], illustrating a list user interface element listing mobile devices associated with the infotainment system and the red squares indication the status of hands-free calling status, a music streaming status and a projection status). However, Nagara and Mercedes does not explicitly teach or disclose the user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled.
	However, Lee teaches the system the user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled (see Lee: Fig.8A, [0263],[0265],  “ when the user of the first mobile terminal 100-1 inputs a gesture which selects the state notification 801, the controller 180 may allow the display unit 151 to display a screen 821 for changing the transmission and/or reception state of the power or the data.” ; [0265], “The power supply dedicated mode 822(charging only) denotes a mode where the first mobile terminal 100-1 and the second mobile terminal 300 may transmit and/or receive the power there between.”)
	Because Nagara, Mercedes and Lee are in the same/similar field of endeavor of providing information regarding mobile device status, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system that user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled as taught by Lee. One would have been motivated to make such a combination in order to provide users with an improved and safe driving experience by providing important information with regards to the charging mode and charging status of the mobile device efficiently on vehicle display dashboard.

Regarding Claim 4, 
	Nagara, Mercedes, and Lee teaches all the limitations of Claim 3. Nagara, Mercedes, and Lee further teaches the system wherein at least some mobile devices of the list mobile devices are set to a charging-only mode such that they are only allowed to perform wired charging (see Lee: Fig.8B, [0265], “The power supply dedicated mode 822(charging only) denotes a mode where the first mobile terminal 100-1 and the second mobile terminal 300 may transmit and/or receive the power there between.”)
Refer to Claim 3 above for Motivation to combine Nagara, Mercedes, and Lee.

Regarding Claim 5, 
	Nagara, Mercedes, and Lee teaches all the limitations of Claim 4. Nagara, Mercedes, and Lee further teaches the system wherein the single device manager user interface further comprises a device settings user interface element that, when selected for a particular mobile device of the list of mobile devices, causes the controller to temporarily display and control a separate, more detailed device settings user interface on the touch display (see Mercedes: [00:30-00:37], illustrating mobile device manager user interface interaction to illustrate device setting functionality )

    PNG
    media_image4.png
    720
    1276
    media_image4.png
    Greyscale

Figure 8: Mobile device manager indicating the preferred mobile device in vehicle infotainment system
	Because Nagara, Mercedes and Lee are in the same/similar field of endeavor of providing information regarding mobile device status, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system that have a single device manager user interface further comprises a device settings user interface element as taught by Mercedes. One would have been motivated to make such a combination in order to provide users with an improved and safe driving experience by providing user friendly setting controls on vehicle display dashboard.

Regarding Claim 6, 
	Nagara, Mercedes, and Lee teaches all the limitations of Claim 5. Nagara, Mercedes, and Lee further teaches the system including:
a separate preferred mobile device user interface element, a separate hands-free calling status user interface element, a separate music streaming status user interface element, a separate projection status user Page 16 of 21Attorney Ref. No. 710299US2 interface element ( see Mercedes: [00:24-0:30], illustrating a  list user interface element listing mobile devices associated with the infotainment system and the red squares indication the status of hands-free calling status , a music streaming status and a projection status )

    PNG
    media_image1.png
    713
    1265
    media_image1.png
    Greyscale

Figure 9: mobile device manager managing Multiple Phones in vehicle infotainment system
	Nagara, and Mercedes does not explicitly teach or disclose a separate wired charging status user interface element that are all controllable via touch inputs by the user to specify settings for the particular mobile device.
	However, Lee teaches a separate wired charging status user interface element that are all controllable via touch inputs by the user to specify settings for the particular mobile device Lee: Fig.8A, [0263],[0265],  “ when the user of the first mobile terminal 100-1 inputs a gesture which selects the state notification 801, the controller 180 may allow the display unit 151 to display a screen 821 for changing the transmission and/or reception state of the power or the data.” ; [0265], “The power supply dedicated mode 822(charging only) denotes a mode where the first mobile terminal 100-1 and the second mobile terminal 300 may transmit and/or receive the power there between.”)
	Because Nagara, Mercedes and Lee are in the same/similar field of endeavor of providing information regarding mobile device status, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system that user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled as thought by Lee. One would have been motivated to make such a combination in order to provide users with an improved and safe driving experience by providing important information with regards to the charging mode and charging status of the mobile device efficiently on vehicle display dashboard.

Regarding Claim 11-14 
	Claims 11-14 are directed to a method claim and incorporate similar/same technical features Claims 3-6 respectively and are rejected under the same rationale. 

Response to Arguments
Claim Rejection:
	Applicant’s prior art arguments see pages 7-10, filed on 03/16/2022, with respect to claims 1-16 have been fully considered, but they are not persuasive.


Applicant argues the following:
Applicant Argument 1
Regarding Claim 1 and 9, applicant argues that “The Mercedes reference merely discloses a "Device manager" having both a "Business Phone" and a "Private Phone" associated there with, each with indicators for call status, Bluetooth connectivity, and battery charge level. See Figure 1 of Mercedes on p. 6 of the Office Action. Thus, the Mercedes reference fails to disclose "for each mobile device of the listing of mobile devices, at least a hands-free calling status user interface element, a music streaming status user interface element, and a projection status user interface element" as claimed (emphasis added).” 
(See Applicant’s REMARKS, Page 8, 2nd paragraph)

 Examiner respectfully disagrees:
	Examiner respectfully notes that the rejection relies on the prior art reference from YouTube Video of Mercedes to teach, for the features of “a list user interface element listing mobile devices associated with the infotainment system, including, for each mobile device of the listing of mobile devices, at least a hands-free calling status user interface element, a music streaming status user interface element, and a projection status user interface element (see Mercedes: Figure 1[00:24-0:30], illustrating a  list user interface element listing mobile devices associated with the infotainment system and the red squares indication the status of hands-free calling status , a music streaming status and a projection status ) 

    PNG
    media_image1.png
    713
    1265
    media_image1.png
    Greyscale

Figure 1: mobile device manager managing Multiple Phones in vehicle infotainment system

Examiner notes that the claim language “a list user interface element listing mobile devices associated with the infotainment system” is broad and does not clearly specify or state that the list of mobile device can include one or more mobile device displayed. Moreover, the claim limitation does not explicitly state require that the list include the type of mobile device the infotainment system incorporates. In other words, he device managed can display more than one business phone and more than one personal phone if the operator of the ca possesses several mobile phone . Furthermore, Examiner respectfully points out that “The question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added) 
(Applicant is also referred to the complete rejections above for further details).

Applicant then argues the following: 
	Regarding Claim 1 and 9, applicant further argues that “the Mercedes merely discloses the above-mentioned "Device manager" with the "Business Phone" and the "Private Phone" without any one-click functionality to control which are preferred devices. See Figure 4 of Mercedes on p. 8 of the Office Action. Thus, the Mercedes reference fails to disclose "a one-touch user interface element that, when selected as a single touch input by a user via the touch display, controls which mobile devices of the listing of mobile devices are the two or more preferred mobile devices" as claimed (emphasis added). Further, the Lee reference fails to remedy the above-described deficiencies of the Nagara and Mercedes references with respect to claim 1.” (See Applicant’s REMARKS, Page 8, 3th paragraph)

Examiner respectfully disagrees:
	Examiner respectfully notes that the rejection relies on the first reference, Nagara, for the features of “a touch display configured to display information to and receive touch input from a user of the vehicle ( see Nagara: Fig.3, Fig. 12, [0020], an example of user interface 300 displays a vehicle 302 to indicate that the user interface 300 is the standard user interface for the vehicle) and a controller in communication with the touch display to output and control a single mobile device manager user interface on the touch display (see Nagara: Fig.2A, [0021], “after displaying the vehicle's standard user interface ( i.e. the standard user interface is the device manager user interface), the system determines if it detects a smart device within the vehicle (step 206). If the system detects a smart device, it determines the smart device's platform (step 208, FIG. 2B). For example, the smart device platform could be an iPhone or an Android. The system then determines if the device's platform is a known platform (step 210).”), the single mobile device manager user interface including a (ii) mobile devices that will automatically connect to the infotainment system upon vehicle start-up (see Nagara: Fig.2A, [0020], “The system initially determines if the vehicle has been turned on (step 202). After the vehicle has been turned on, the system displays the vehicle's standard user interface (step 204). FIG. 3 depicts an example of a standard user interface 300 on a vehicle head unit”… Fig.2C, [0023], “If the vehicle is still turned on at step 226, the system determines whether it detects another smart device (step 228). If it detects another smart device, it returns to step 208 in FIG. 2B to determine the smart device platform. Otherwise, it returns to step 222 to determine if another smart device has been selected.”)
	As shown above, Nagara teaches an improved system that simulates a smart device user interface on a vehicle head unit (see Abstract). Once the controller (system) determine the available mobile device platform, the system will identify smart device user information and display user interface for the selected smart device on the head unit display as shown in Fig.5, [0024], a user interface 500 consistent with the present invention for an iPhone-based smart device. User interface 500 includes icons for photos 502, stocks 504, a clock 506, Pandora 508, maps 510, contacts 512, a user manual 514, mail 516, a calendar 518, voice memos 520, a radio 522, music 524, a home button 526, phone 528 and settings 530. 
	Thus, Examiner respectfully reasserts that Nagara sufficiently teaches or suggests the above mentioned limitations recited in the independent claims. Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 (Applicant is also referred to the complete rejections above for further details).


Applicant finally argues the following: 
	Regarding Claim 3-4 and 11-12 , applicant argues that “Dependent claims 3-4 further provide for "wherein the list user interface element further includes, for each mobile device of the list of mobile devices, a charging status user interface element indicating whether wired charging is enabled or disabled" and "wherein at least some mobile devices of the list mobile devices are set to a charging- only mode such that they are only allowed to perform wired charging."….The Examiner acknowledges that the Nagara and Mercedes references fail to disclose the above-cited features and instead relies upon the Lee reference. Office Action at pp. 14-15. Applicant submits that this reliance is misplaced
(See Applicant’s REMARKS, Page 9, 2-nd paragraph)

Examiner respectfully disagrees:
	Examiner respectfully notes that the rejection relies on the prior art reference of Nagara, Mercedes and Lee the features of claim 3 and 4. As shown in the office action above  Mercedes teach the list user interface element displayed on the vehicle display system with different status indicators (see Figure 1 above, Mercedes: [00:12-00:37], illustrating a list user interface element listing mobile devices associated with the infotainment system and the red squares indication the status of hands-free calling status, a music streaming status and a projection status). 
	
    PNG
    media_image1.png
    713
    1265
    media_image1.png
    Greyscale

	However, Nagara and Mercedes does not explicitly teach or disclose the user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled. 
	Lee teaches or suggests user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled (see Lee: Fig.8A, [0265 ], “The power supply dedicated mode 822(charging only) denotes a mode where the first mobile terminal 100-1 and the second mobile terminal 300 may transmit and/or receive the power there between.”), and at least some mobile devices of the list mobile devices are set to a charging-only mode such that they are only allowed to perform wired charging (see Lee: Fig.8B, [0265], “The power supply dedicated mode 822(charging only) denotes a mode where the first mobile terminal 100-1 and the second mobile terminal 300 may transmit and/or receive the power there between.”)
See Lee, Figure 8B below 

    PNG
    media_image7.png
    566
    670
    media_image7.png
    Greyscale

	
	Because Nagara, Mercedes and Lee are in the same/similar field of endeavor of providing information regarding mobile device status, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Nagara to include the system that user interface element that shows a charging status user interface element indicating whether wired charging is enabled or disabled as taught by Lee. One would have been motivated to make such a combination in order to provide users with an improved and safe driving experience by providing important information with regards to the charging mode and charging status of the mobile device efficiently on vehicle display dashboard.
 	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-20.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177